NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2191-20

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

TRAVIS DANIELS,

     Defendant-Appellant.
_______________________

                    Submitted May 12, 2022 – Decided June 20, 2022

                    Before Judges Mitterhoff and Alvarez.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment Nos. 13-11-2835,
                    13-11-2839 and 13-11-2840.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (John V. Molitor, Designated Counsel, on the
                    brief).

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Matthew E.
                    Hanley, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Travis Daniels appeals from a June 9, 2020 order denying his

petition for post-conviction relief (PCR) without a hearing. After a careful

review of the record and the governing legal principles, we affirm, substantially

for the reasons set forth in Judge Mayra V. Tarantino's thorough and thoughtful

written opinion. We add the following remarks.

      On November 8, 2013, an Essex County grand jury returned three

indictments against defendant. On January 15, 2015, defendant and his counsel

appeared before Judge Robert Gardner to plead guilty. Defendant entered pleas

of guilty under Indictment No. 13-11-2835 to six counts of first-degree robbery;

one count of first-degree carjacking; two counts of second-degree aggravated

assault; two counts of second-degree conspiracy to commit robbery; and one

count of second-degree conspiracy to commit carjacking. Under Indictment No.

13-11-2839, defendant pleaded guilty to two counts of first-degree robbery; two

counts of first-degree carjacking; and two counts of second-degree conspiracy

to commit carjacking. In addition, defendant pleaded guilty under Indictment

No. 13-11-2840 to one count of third-degree conspiracy to commit aggravated

assault. At his plea hearing, defendant testified that he was pleading guilty

because he was "in fact, guilty" of the charges; no one had forced or threatened

him to plead guilty; he was "thinking straight and clear" at the time of the plea;


                                                                            A-2191-20
                                        2
he had sufficient time to speak with his attorney about the matter; and he was

satisfied with the services he received from his attorney on the cases.

      On April 7, 2015, defendant's trial counsel filed a motion to withdraw

defendant's plea because, as indicated in the Presentencing Report, defendant

"didn't recall the instant offenses." On May 4, 2015, Judge Gardner rendered a

thorough oral decision, denying defendant's motion. After denying defendant's

motion to withdraw his plea, the judge followed the terms of the negotiated plea

and sentenced defendant to an aggregate eighteen-year term, subject to NERA.

The complete factual record is detailed in our opinion affirming the judge's

denial of defendant's motion to withdraw his plea and defendant's sentence. See

State v. Daniels, No. A-5486-14 (App. Div. Jan. 9, 2017) (slip op. at 1-7).

      On April 1, 2019, defendant filed a pro se petition for PCR, alleging

ineffective assistance of counsel.     Specifically, defendant argued his trial

counsel pressured him to plead guilty and failed to investigate his claim of

innocence for some of the charges. On September 16, 2019, defense counsel

supplemented defendant's petition with an additional affidavit and a letter brief.

On June 9, 2020, the PCR judge denied defendant's PCR in its entirety, without

an evidentiary hearing, in an order and written decision. This appeal followed.




                                                                            A-2191-20
                                        3
      On appeal, defendant presents the following argument for our

consideration:

            POINT I

            THIS COURT SHOULD REVERSE THE TRIAL
            COURT'S   DECISION    TO    DENY  THE
            DEFENDANT'S    PETITION    FOR   POST-
            CONVICTION    RELIEF     WITHOUT   AN
            EVIDENTIARY HEARING

      "[W]e review under the abuse of discretion standard the PCR court's

determination to proceed without an evidentiary hearing." State v. Brewster,

429 N.J. Super. 387, 401 (App. Div. 2013). "If the court perceives that holding

an evidentiary hearing will not aid the court's analysis of whether the defendant

is entitled to post-conviction relief, . . . then an evidentiary hearing need not be

granted." Ibid. (alteration in original) (quoting State v. Marshall, 148 N.J. 89,

158 (1997)). We review the denial of a PCR petition with "deference to the trial

court's factual findings . . . 'when supported by adequate, substantial and credible

evidence.'" State v. Harris, 181 N.J. 391, 415 (2004) (alteration in original)

(quoting Toll Bros. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

      Where, as here, "no evidentiary hearing has been held, we 'may exercise

de novo review over the factual inferences drawn from the documentary record

by the [PCR judge].'" State v. Reevey, 417 N.J. Super. 134, 146-47 (App. Div.


                                                                              A-2191-20
                                         4
2010) (alteration in original) (quoting Harris, 181 N.J. at 421). We also review

de novo the legal conclusions of the PCR judge. Harris, 181 N.J. at 415-16

(citing Toll Bros., 173 N.J. at 549).

      A defendant seeking PCR must establish "by a preponderance of the

credible evidence" that he is entitled to the requested relief. State v. Nash, 212

N.J. 518, 541 (2013) (quoting State v. Preciose, 129 N.J. 451, 459 (1992)). The

defendant must allege and articulate specific facts that "provide the court with

an adequate basis on which to rest its decision." State v. Mitchell, 126 N.J. 565,

579 (1992).

      Ineffective assistance of counsel claims must satisfy the two-prong test

set forth in Strickland v. Washington, 466 U.S. 668, 687 (1984), which was also

adopted by the New Jersey Supreme Court in State v. Fritz, 105 N.J. 42, 58

(1987). To set aside a guilty plea based on ineffective assistance of counsel, "a

defendant must show that (i) counsel's assistance was not within the range of

competence demanded of attorneys in criminal cases, and (ii) that there is a

reasonable probability that, but for counsel's errors, [the defendant] would not

have pled guilty and would have insisted on going to trial." State v. Nunez-

Valdez, 200 N.J. 129, 139 (2009) (alteration in original) (internal quotation

marks omitted) (quoting State v. DiFrisco, 137 N.J. 434, 457 (1994)). "[A]


                                                                            A-2191-20
                                        5
petitioner must convince the court that a decision to reject the plea bargain

would have been rational under the circumstances." State v. O'Donnell, 435 N.J.

Super. 351, 371 (App. Div. 2014).       Moreover, the "defendant must allege

specific facts and evidence supporting his allegations" and "must do more than

make bald assertions that he was denied the effective assistance of counsel."

State v. Porter, 216 N.J. 343, 355 (2013). "Courts should not upset a plea solely

because of post hoc assertions from a defendant about how he would have

pleaded but for his attorney's deficiencies.    Judges should instead look to

contemporaneous evidence to substantiate a defendant's expressed preferences."

Lee v. United States, 137 S. Ct. 1958, 1967 (2017).

      Guided by these legal principles, we discern no abuse of discretion

requiring reversal. As Judge Tarantino set forth in in her opinion, both of

defendant's claims are bald assertions unsupported by any competent evidence.

See Porter, 216 N.J. at 355; see also State v. Cummings, 321 NJ. Super. 154,

170 (App. Div. 1999). Moreover, his claims are directly contradicted by the

transcripts of his sworn testimony at the plea hearings, at which he admitted he

was guilty of the charges, expressed satisfaction with counsel, and denied that

anyone forced or threatened him to plead guilty.




                                                                           A-2191-20
                                       6
      Regarding defendant's claim that his trial counsel pressured him to plead

guilty, the judge correctly found that trial counsel was obligated to advise

defendant of his maximum exposure of 415 years 1 and successfully negotiated

a lenient eighteen-year sentence. Given the multiple counts under multiple

indictments, defendant effectively faced life in prison, and advising him of his

potential exposure was not coercion. We agree with the judge's finding that

defendant's counsel vigorously and effectively represented defendant, especially

given his own incriminating statements to the police in which he provided

specific details about the crimes that would be unknown to anyone not involved

in the crimes.

      Regarding defendant's claim that his trial counsel failed to investigate his

claim of innocence for some of the charges, the judge properly determined that

defendant failed to indicate what an investigation would have revealed and

failed to provide supporting affidavits or certifications. see Porter, 216 N.J. at

353 ("[W]hen a petitioner claims his trial attorney inadequately investigated his

case, he must assert the facts that an investigation would have revealed,

supported by affidavits or certifications based upon the personal knowledge of


1
  At the plea hearing, defendant was informed that his maximum exposure was
305 years. We conclude that this distinction would not make a difference
because 305 years is still significant.
                                                                            A-2191-20
                                        7
the affiant or the person making the certification."). The judge astutely noted

that defendant instead relied on nothing other than his unsupported contention

that he did not commit some of the crimes. We discern no reason to second-

guess the judge's findings, which are amply supported by the record.

      Finally, as the judge correctly concluded, defendant cannot establish that

but for trial counsel's alleged errors, he would not have pleaded guilty , as no

rational defendant would have insisted on going to trial given the lengthy

exposure he faced. see O'Donnell, 435 N.J. Super. at 371.

      Affirmed.




                                                                          A-2191-20
                                       8